USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

UNITED STATES DISTRICT COURT DATE FILED: _JIfZB}14

SOUTHERN DISTRICT OF NEW YORK

 

BARBARA C, KAGAN,

Plaintiff,

-against- 19-CV-10852 (ALC)

ROUNDABOUT THEATER COMPANY; ORDER OF SERVICE

TODD HAIMES; JULIA C. LEVY,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, and the New York State and City Human Rights Laws, alleging that
her employer discriminated against her based on her religion, age, and disability. By order dated
November 25, 2019, the Court granted Plaintiff's request to proceed in forma pauperis (IFP).

DISCUSSION

A. Service on Defendants

Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on
the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process... . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summons and complaint be served within 90
days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

 
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintif’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
A(m).”),

To allow Plaintiff to effect service on Defendants Roundabout Theater, Todd Haimes, and
Julia C. Levy through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.
Marshals Service Process Receipt and Return form (“USM-285 form’) for each of these
Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon
these Defendants.

Plaintiff must notify the Court in writing if her address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to issue summonses, complete the USM-285
forms with the addresses for Roundabout Theater, Todd Haimes, and Julia C. Levy, and deliver
all documents necessary to effect service to the U.S. Marshals Service.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

 
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).
SO ORDERED.

Dated: November 26, 2019 Airdate (Lae
New York, New York fo oo —~

ANDREW L. CARTER, JR.
United States District Judge

 

 

 

 
DEFENDANTS AND SERVICE ADDRESSES

Roundabout Theater Company
231 West 39" Street, #1200
New York, New York 10018

Todd Haimes

Roundabout Theater Company
231 West 39" Street, #1200
New York, New York 10018

Julia C. Levy

Roundabout Theater Company
231 West 39" Street, #1200
New York, New York 10018

 
